Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 40-59 are allowed 	

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
  	For claim 40, prior art Bailey at [0036] discloses root node and [0078] discloses plurality of child nodes corresponds to leaf nodes.  Bailey at [0023] discloses each node organizes packet classification rules used by the packet classifier 138 to analyze incoming packets and to determine which actions (e.g., drop a packet, re-route the packet, etc.), if any, and to what kind of data packets (e.g., packets having a certain destination address) should be applied. [0027] discloses header in a packet includes plurality of fields (i.e MAC address, IP address, UDP port, TCP port etc. 
 	Prior art Agarwal at [0070] when applying the matching rules of the table data structure storage device 351, including the route tracing matching rule for performing route traces, the route tracing matching rules are not matched because they are tied to color values that are not the color value of the color of the ingress switch 321 (see FIG. 3B).  As a result, the trace data packet 380 is routed through the SDN 320 to the next switch along a path to the destination host system 340 in accordance with the standard routing rules (or data plane rules configured by the other SDN applications) in the table data structure storage device 351 that identifies which port to send the data packet out on, e.g., port 1 in this case.  Thus, the trace data packet 380 is transmitted to the switch 323 with the color value in the color field set to the color of the ingress switch, e.g., "red" or "001" in this example	

 	Claims 58-59 are allowable based on the similar reasoning 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478